Citation Nr: 0118230	
Decision Date: 07/12/01    Archive Date: 07/17/01

DOCKET NO.  99-20 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1940 to 
January 1946.  He died in March 1999, and the appellant is 
his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision which 
denied entitlement to service connection for the cause of the 
veteran's death.  

The appellant was scheduled for a personal hearing before a 
Traveling Member of the Board (i.e., Travel Board hearing) in 
May 2001 but she failed to report.  The matter has been 
forwarded to the Board for appellate review.


FINDINGS OF FACT

1. The veteran died on March [redacted], 1999.  The cause of death 
was arteriolosclerotic cardiovascular disease.  

2.  No complaints, findings, or diagnoses of any chronic 
heart disease were present during service or for many years 
thereafter.  

3.  The veteran had no service-connected disabilities in his 
lifetime.  

4.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor did a service-
connected disability contribute substantially or materially 
to cause death, nor did a service-connected disability 
combine to cause death or aid or lend assistance to the 
production of death.  


CONCLUSION OF LAW

A disability incurred in, aggravated by, or presumed to have 
been incurred in service did not cause or contribute to the 
veteran's death.  38 U.S.C.A. §§ 101, 1110, 1112, 1113, 1131, 
1137, 1312 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) was passed.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096 (2000).  Review of the record, mindful 
of the notice and assistance provisions of this law reveals 
that no further development is needed as to the issue decided 
herein.  The appellant has been notified of the information 
necessary to substantiate her claim by means of letters from 
the RO, statement of the case that provided notice of 
applicable regulations and the reasons and bases for the 
denial.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5100 et. seq.).  There is no indication that 
there are additional records that might be obtained that 
would be probative as to this claim.  Thus the Board may 
proceed, based on the evidence of record.

The appellant contends that service connection for the cause 
of the veteran's death is warranted.

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service incurrence will be presumed for certain chronic 
diseases, including cardiovascular disease, if manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either a principal or a 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.  A service-connected disability will be considered as 
the principal cause of death when such disability, singly or 
jointly with some other conditions, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to the death, it 
must be shown that it contributed substantially or 
materially, that it combined to cause death or that it aided 
or lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312 (b)(c).  

The veteran's death certificate reveals that he died on March 
[redacted], 1999 at his residence.  The immediate cause of death was 
listed as arteriosclerotic cardiovascular disease.  An 
autopsy was not performed.  At the time of death, service 
connection had not been established for any disorder, 
including heart disease.  

A private medical record dated in July 1982 reflects that an 
electrocardiogram (EKG) showed a history of an inferior 
myocardial infarction.  A June 1984 X-ray report reflects 
minimal emphysema with interstitial disease present.  The 
heart appeared normal and there were no active changes.  Some 
blebs anterior to the heart were shown on lateral film.  

On VA examination in October 1984, the veteran related a 
history of myocardial infarction in 1980.  The diagnoses 
included status post inferior wall myocardial infarct with 
residual shortness of breath and chronic obstructive 
pulmonary disease (COPD).  

On VA general medical examination in July 1998, it was noted 
that the veteran's medical history included COPD, diabetes, 
blindness, hearing loss, arteriosclerosis, transient ischemic 
attacks, peripheral vascular disease, history of myocardial 
infarction, gastrectomy with hernia and status post 
laminectomy.  Physical examination of his cardiovascular 
system revealed regular heart rate with no added sounds.  The 
diagnostic assessment included COPD, severe; nicotine 
dependence; carotid disease; vascular calcifications 
precluding catheterization; status post cerebral vascular 
accident; non-insulin dependent diabetes mellitus, and renal 
insufficiency.  

VA hospital records dated from November 1998 to December 1998 
reflect that he veteran was admitted with complaints of chest 
pain.  A history of coronary artery disease, congestive heart 
failure and multiple complications of diabetes mellitus were 
noted.  VA records dated in March 1999 generally show 
treatment for coronary artery disease and multiple 
complications.  Cardiac catheterization was recommended; 
however, the veteran declined further cardiac intervention.  

In a June 1999 statement in support of her claim, the 
appellant reported that the veteran's fatal heart attack was 
the result of his tobacco use which began during active duty.  
In this regard, the Board notes that recently passed 
legislation prohibits service connection for a death or 
disability on the basis that it resulted from an injury or 
disease attributable to the use of tobacco products by a 
veteran during active service.  38 U.S.C.A. § 1103.  This new 
section applies to claims filed after June 9, 1998 and since 
the instant claim was filed in March 1999 this provision 
constitutes an express statutory bar to the grant of service 
connection for cause of death based upon a finding that such 
disability was caused by tobacco use during service.  

The Board notes that on service discharge examination in 
January 1946, a functional mitral systolic murmur was 
detected.  The veteran's heart and vascular system were 
otherwise clinically normal on examination.  The Board notes 
the appellant's contentions that the functional mitral 
systolic murmur detected in 1946 was a contributing cause in 
his death; however, service medical records as well as post-
service records do not reveal a chronic cardiovascular 
disorder until the 1980's, over thirty years after his 
discharge from active duty.  There is no evidence to suggest 
that heart disease was manifest during the veteran's military 
service or within one year of discharge.  There is also no 
evidence to show that his fatal heart disease was otherwise 
related to his service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 38 C.F.R. §§ 3.307, 3.309.  Additionally, there 
is no continuity of symptomatology to relate the veteran's 
arteriosclerotic cardiovascular disease shown decades after 
service to his military service.  38 C.F.R. § 3.303.  

Thus, the preponderance of the evidence fails to establish a 
basis for service connection for the cause of the veteran's 
death.  Accordingly, claim for service connection for cause 
of death is denied.  

ORDER

Service connection for the cause of the veteran's death is 
denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

